—In a proceeding to determine the validity of the exercise of a right of election against the decedent’s will, which was settled by stipulation, the appeal is from an order of the Surrogate’s Court, Queens County (Nahman, S.), dated August 29, 1996, which denied the appellant’s motion for a decree declaring that she is “the surviving wife of the decedent for all purposes”.
Ordered that the order is affirmed, with costs payable by the appellant personally.
Since the instant dispute over the distribution of the decedent’s property was settled by stipulation, there is no justiciable controversy which would justify declaratory relief (see, Downe v Rothman, 215 AD2d 716, 717).
The appellant’s remaining contentions are either without merit or need not be addressed in light of our determination. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.